BRICKELL, C. J.
The single question tbe case presents, it is conceded, was decided adversely to the appellant in Williams v. Williams, 68 Ala. 405. We have carefully considered the able and elaborate argument submitted by the counsel for the appellant, in opposition to *132the correctness of that decision, but we are not convinced there ought to be a departure from it. The statutes then of force, and which were of force at the death of the husband of the appellant, defining the separate estates of married women, have been superseded by a new system, essentially different, and if that decision is erroneous, whatever of injury or inconvenience could result from it, is past rather than prospective. While the former statutes were of force, the decision was a rule of property, entering into and controlling the settlement, descent and distribution of the estate of deceased husbands, and defined statutory separate estate, as distinguished from the equitable separate estate of married women. In no event, and at no time, could the decision be disturbed, except upon very clear manifestation of error and injustice. — Bennett v. Bennett, 34 Ala. 53. Upon its authority, the decree of the court of probate is free from error, and must be affirmed.